DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 03 January 2022. No claims have been amended. Claims 1-21 have been cancelled. Claims 22-41 have been added. Therefore, claims 22-41 are presently pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the "hinges comprise additional bladders", as recited in line 1 of claim 41, must be shown or the feature canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim  objected to because of the following informalities: line 5 recites “wherein height” which is suggested to be changed to --wherein a height-- to avoid typographical error. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of "automated power systems", as recited in line 2 of claim 26. 
The limitation of “elements that stretch or slide when pressure is applied”, as recited in line 2 of claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 41, line 1 recites "the hinges comprise additional bladders". The applicant's specification discloses "To enable the pedaling motion, hinges 2209 at hip, knee, and ankle join the shell 2206 at the joints. To maintain the pressure at the joints, additional bladders and non-stretchable but flexible seal may be provided", see para. [0073] lines 12-14 of applicant's specification. Figure 12 of the drawings show the hinges 2209. However, neither the specification nor drawings show additional bladders at the hinges of the shell 2206. It appears that the specification merely discloses that additional bladders may be provided to the shell with no specific location for the additional bladders being recited. As neither the specification nor drawings show additional bladders at the hinges, the limitation is considered to lack sufficient written description and is considered to be new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, line 1 recites the limitation “the substance contained” which lacks proper antecedent basis. Additionally, it is unclear if the limitation intends to refer to itself or an additional material within the substance, as recited in line 5 of claim 27.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (2014/0123984 A1) in view of Vail (3,659,593 A).
Regarding claim 22, in figures 2a-4, 9, 14 and 22 Johnson discloses a system, comprising: a supporting frame (band 54) to support a person (the supporting frame 54 serves to attach a suit 14, which provides a space to surround the legs of a person, to the supporting structure 28, see figs. 3-4 and paras. [0080] and [0085]); a bladder (bladder 29) placed between the supporting frame 54 and the person (the bladder 29 is shown to be placed between the supporting frame 54 and the skin 34 of the person, see figs. 9 and 14), wherein the bladder 29 holds a substance and exert a gradient of pressure when holding the substance (as the term “gradient” is defined as “the rate of change of something such as temperature or pressure”, the bladder exerts a gradient of pressure forces on the legs of the person when a cyclic air control system 58 cycles a differential pressure condition within the bladder 29, see fig. 9 and paras. [0016] and [0091]); a pump (air control system 58; as the definition of the word pump is “device that raises, transfers, delivers, or compresses fluids or that attenuates gases especially by suction or pressure or both”, the pump 58, connected to an associated pressurized air source 59, cyclically pressurizes and depressurizes the bladder 29 to provide the gradient of pressure, see fig. 9 and paras. [0016] and [0091]) configured to fill or empty the plurality of bladders to modify the gradient of pressure applied on the person (the pump 58 cycles air into and out of the bladder 29 to pressurize and depressurize the bladder, see para. [0091]).
	Johnson discloses that the system includes a suit 14 wrapped around the legs of the person and the system is used to improve venous blood flow, see para. [0063], but lacks a detailed description of the bladder being a plurality of bladders addressed independently.
However, in figures 1-5 Vail teaches that a system 1 includes a plurality of bladders 26 which are addressed independently (the plurality of bladders 26 each include a fluid coupling 10 to be connected to an flow generator to independently inflate the bladders in a pulsating manner to increase the venous blood flow of the user, see col. 1 lines 6-10 and 53-65, col. 5 lines 10-13, col. 6 lines 27-35 and col. 8 line 66 to col. 9 line 16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson’s bladder to be a plurality of bladders that are independently addressed, as taught by Vail, to allow the plurality of bladders to be sequentially pulsated to further improve the venous flow of blood of the user, see col. 1 lines 53-65 of Vail.
The modified Johnson device discloses that the plurality of bladders when holding the substance are configured to redistribute weight of the person from primary weight bearing regions to a surface of a body (the gradient of pressure forces, when the plurality of bladders as taught by Vail are independently inflated, acting on the person acts in an upward direction to create a feeling of floating to the person by reducing the pressure of the gravitational force acting on the legs of the user, see figs. 2a-2b and paras. [0063] and [0075]).
The modified Johnson device discloses everything as claimed including the supporting frame, see fig. 14 of Johnson, but lacks a detailed description of a chair comprising the supporting frame to support a person.
	However, in an alternate embodiment shown in figure 34, Johnson teaches that the system is attached to a chair 327 to support the weight of the person (the chair 327 includes a horizontal panel, above pressure control system 328, that is used to allow the person to sit within a space of the chair, see fig. 34; the chair 327 further includes panels, see fig. 34, which have a rigid band 326 to attach the suit 325 of the system to the chair 327 and a connection valve 329 is used to attach the suit 325 to the chair’s 327 pressure control system 328, see para. [0164]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Johnson frame to be attached to a chair, as taught by an alternate embodiment of Johnson, to reduce pressure on the lower back and spine for people with lower back pain, degenerative or ruptured disks when the suit is in operation, see para. [0163] of Johnson.
	Regarding claim 23, the modified Johnson device discloses that the system further comprises a reservoir (associated pressurized air source 59, see fig. 9) configured to hold the substance and connected to the plurality of bladders (the system includes the reservoir 59 to draw air that is used to cyclically pressurize and depressurize the plurality of bladders, as taught by Vail, to provide the gradient of pressure, see fig. 9 and paras. [0016] and [0091] of Johnson).
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. and Vail as applied to claim 22 above, and further in view of Devanaboyina (WO 2014/138504 A2).
Regarding claim 24, the modified Johnson device discloses everything as claimed, but lacks a detailed description of the system comprising a plurality of sensors to record physical properties of the substance and physiological parameters of the person.
However, in figure 4A Devanaboyina teaches a system comprising a plurality of sensors 421 to record physical properties of the substance and physiological parameters of the person (as the definition of record is “indicate”, the sensors 421 record the force, direction of force, tactile sensation, changes in the skin conductance or vital signs of the person, see page 23 lines 16-27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Johnson chair and bladders with the addition of a plurality of sensors, as taught by Devanaboyina, to allow the system to automatically adjust the pressure gradient applied by the plurality of bladders based on the applied force of the bladders and the vital signs of the person, see page 23 lines 16-27 of Devanaboyina.
Regarding claims 25-26, the modified Johnson device discloses everything as claimed including the chair, see fig. 34 of Johnson, but lacks a detailed description of the system further comprising moveable panels that are configured to move and allow for change of size and shape of the chair or that the moveable panels are moved using either manual or automated power systems.
However, in figure 4H Devanaboyina teaches that a chair includes movable panels 461/462 that are configured to move and allow for change of size and shape of the chair or that the moveable panels 461/462 are moved using a manual system 464 (the moveable panels 461/462 are manually opened, using manual system 464, to allow the person to sit on the chair and are then manually closed, and secured together, using straps 457, see page 36 lines 17-36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Johnson chair with movable panels that are moved using a manual system, as taught by Devanaboyina, to secure the person to the chair to prevent the system from accidently being disconnected from the pump.
Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (2014/0123984 A1) in view of Devanaboyina (WO 2014/138504 A2).
Regarding claim 27, in figures 2a-4, 9, 14 and 22 Johnson discloses a system, comprising: a supporting frame (band 54) to support a person (the supporting frame 54 serves to attach a suit 14, which provides a space to surround the legs of a person, to the supporting structure 28, see figs. 3-4 and paras. [0080] and [0085]); a bladder (bladder 29) placed between the supporting frame 54 and the person (the bladder 29 is shown to be placed between the supporting frame 54 and the skin 34 of the person, see figs. 9 and 14), wherein the bladder 29 holds a substance and exert a gradient of pressure when holding the substance (as the term “gradient” is defined as “the rate of change of something such as temperature or pressure”, the bladder exerts a gradient of pressure forces on the legs of the person when a cyclic air control system 58 cycles a differential pressure condition within the bladder 29, see fig. 9 and paras. [0016] and [0091]); and wherein the bladder 29 when holding the substance is configured to redistribute weight of the person from primary weight bearing regions to a surface of a body (the gradient of pressure forces, when the bladder 29 is inflated, acting on the person acts in an upward direction to create a feeling of floating to the person by reducing the pressure of the gravitational force acting on the legs of the user, see figs. 2a-2b and paras. [0063] and [0075]).
Johnson discloses everything as claimed including the supporting frame 54, see figs. 9 and 14, but lacks a detailed description of a stretcher or a bed comprising the supporting frame to support a person in lying position.
However, in an alternate embodiment shown in figure 35, Johnson teaches that a suit 333 is used with a bed 334 comprising a supporting frame to support a person in a lying position, said supporting frame comprising movable panels 331 (the bed 334 supports a person wearing the suit 333 and comprises panels 331 that contain a space to hold the person and the suit 333, the suit having the outer layer and bladders; the bed 334 having vertical and horizontal members that have a thickness that supports the panels and the space which holds the person, see fig. 35 and paras. [0165]-[0167]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson’s supporting frame to be attached to a bed, as taught by the alternate embodiment of Johnson, to allow air circulation for the purpose of healing and the prevention of bed sores of the person, see para. [0166] of Johnson.
The modified Johnson device discloses everything as claimed including the bed and supporting frame, see fig. 35 of Johnson, but lacks a detailed description of and wherein the supporting frame comprises moveable panels.
However, in figures 8A-8B Devanaboyina discloses that a supporting frame 830 for a bed 820 includes movable panels 810 to enclose the person (the supporting frame 830 includes panels 810 which are moved via shafts 826 and lever 819 to allow the panels 810 to move to enclose the user, see page 63 lines 14-35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Johnson supporting frame with movable panels, as taught by Devanaboyina, to secure the person to the bed to prevent the system from accidently being disconnected during operation.
Regarding claim 28, the modified Johnson discloses that the substance contained within the substance comprises a gas (the substance within the bladder 29 is air, see page [0091] of Johnson).
Regarding claim 29, the modified Johnson device discloses everything as claimed, but lacks a detailed description of the bladder comprising at least one of a rollers, bearings or elements that stretch or slide when pressure is applied, lubricating material and a combination thereof to facilitate smooth sliding of the bladder against a surface in contact.
However, in figure 4R Devanaboyina teaches that bladder comprising elements 4061 that stretch or slide when pressure is applied to facilitate smooth sliding of the bladder 4064 against a surface 4062 in contact (the elements 4061 are bumps made of silicone that stretches and slides against the surface 4062 when the elements 4061 are pressed against the surface 4062 to apply pressure to said surface 4062, see page 49 lines 15-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Johnson bladder with the addition of elements that stretch or slide when pressure is applied, as taught by Devanaboyina, to increase the comfort of the person by reducing the friction of the inflated bladder pressing against the person.
Regarding claim 30, the modified Johnson device discloses that the bladder is open to air via a tube to adjust pressure (the bladder 29 is open to air from a pressurized air source 59 attached to the bladder 29 via a tube, see fig. 9, connected to a port 56 allowing the air to enter or exit the bladder 29, see fig. 9 and para. [0091] of Johnson.
	Regarding claim 31, the modified Johnson device discloses everything as claimed including the bed, see fig. 8B of Devanaboyina, but lacks a detailed description of the moveable panels being configured to move and allow for raise of selected portions of a body of the person.
However, in figure 9 Devanaboyina discloses that a bed 906 includes a movable panel 902 that is moved to raise or lower the lumbar region of the user (the movable panel 902 is moved via supporting rod 913 to raise or lower the lumbar region of the user, see page 63 lines 15-32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Johnson supporting frame with the addition of movable panel that is configured to move to raise and lower the lumbar region of the person, as taught by Devanaboyina, to allow the bed to better support the lumbar region of the person, see page 63 lines 15-24 of Devanaboyina.
Claims 32-33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Devanaboyina (WO 2014/138504 A2) in view of Smith (5,170,783 A).
Regarding claim 32, in figure 2A Devanaboyina discloses a system, comprising: a wearable suit (frame 240) comprising an outer layer (outer lining 203) and a supporting frame (plate 212; the wearable suit 240 is shown to enclose the majority of the person’s body and is positioned on a supporting frame 212, see fig. 2A, page 10 lines 5-27 and page 23 line 28 to page 24 line 16); a bladder 225 integrated into the wearable suit 240, wherein the bladder 250 is configured to hold a substance (the bladder 225 is filled with water, see page 4 lines 4-23) and exert a gradient of pressure when holding the substance (the bladder 225 exerts a gradient of pressure forces on the legs of the person when filled with water, see page 24 line 37 to page 25 line 13); the bladder 225 when holding the substance is configured to redistribute weight of the person from primary weight bearing regions to a surface of a body (the bladder 225 is filled with the substance so that the suit 240 applies the gradient of pressure to push the body of the person upward to redistribute weight of the person from the body, see page 24 line 37 to page 25 line 13); and wherein the wearable suit 240 configured to be wrapped and secured around a body part of the person (the wearable suit 240 is wrapped and secured around the body of the person via securing means 217, see page 23 lines 34-35).
	Devanaboyina discloses everything as claimed including an additional reservoir 208 for holding a substance, see fig. 2A page 24 lines 17-30, but lacks a detailed description of a reservoir configured to hold the substance and connected to the bladder, a height of the reservoir configured to be raised or lowered in relation to the supporting frame to fill or empty the bladder to modify the gradient of pressure applied on a person.
However, in figures 4-6 Smith teaches that a reservoir 10 configured to hold the substance and connected to the bladder 30 (the reservoir 10 is filled with water and is shown to be connected to the bladder, see fig. 4 and col. 3 lines 38-50; the reservoir 10 is configured to be raised or lowered in relation to the supporting frame to fill or empty the bladder 30 to modify the gradient of pressure applied on a person (the reservoir 10 is attached to a hanger rod 43 of a supporting frame 40 so that the reservoir 10 may be raised or lowered to increase or decrease the rate at which the bladder 30 is filled or emptied, see col. 3 line 38 to col. 4 line 3 and col. 4 lines 28-44). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Devanaboyina’s frame to include a stand and a reservoir to be raised or lowered to fill or empty the bladder to modify the gradient of pressure applied on a person, as taught by Smith, to allow the person to manually increase or decrease the rate at which the bladder is filled or emptied, see col. 3 lines 38-50 of Smith.
Regarding claim 33, the modified Devanaboyina device discloses that supporting frame is connected to a support (chair 206, see fig. 2A of Devanaboyina) configured to rest on an area (the floor 216 of the therapy environment, see fig. 2A of Devanaboyina) to bear majority weight of the wearable suit and the person when the bladder is pressurized (the gravitational force acting on the legs of the user, which is the weight of the person from the foot and leg bearing regions of the body, are redistributed to the supporting frame 212 toward the support 206, bearing the majority of the weight of the wearable suit 240 and person when the bladder 225 is filled, such that the primary weight bearing regions of the feet legs of the user are redistributed toward the upper legs and upper body of the user, see fig. 2A and page 24 line 37 to page 25 line 13 of Devanaboyina).
Regarding claim 36, the modified Devanaboyina device discloses that the bladder is filled with substance up to a pre-specified size and their expansion is restricted by the outer layer when filled with the substance (the bladder 225 is pressurized to a pre-specified size, based on the thickness and material of the bladder 225, and the bladder’s 225 expansion is restricted by the material of the outer layer 203 when filled with the substance, see page 4 lines 4-23 of Devanaboyina).
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Devanaboyina and Smith as applied to claim 32 above, and further in view of Vail (3,659,593 A).
Regarding claims 34-35, the modified Devanaboyina device discloses everything as claimed including the bladder, see fig. 2A of Devanaboyina, but lacks a detailed description of the bladder comprises a plurality of bladders that are configured to be addressed independently or wherein the plurality of bladders configured to be selectively filled to exert the gradient of pressure on desired body part of the person.
However, in figures 1-5 Vail teaches that a system 1 includes a plurality of bladders 26 which are addressed independently and wherein the bladders are selectively filed to exert a gradient of pressure on the legs of the person (the plurality of bladders 26 each include a fluid coupling 10 to be independently filled such that the plurality of bladders 26 are independently actuated in a pulsating manner to increase the venous blood flow of the user, see col. 1 lines 6-10 and 53-65, col. 5 lines 10-13, col. 6 lines 27-35 and col. 8 line 66 to col. 9 line 16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Devanaboyina bladder to be a plurality of bladders that are independently addressed, as taught by Vail, to allow the plurality of bladders to be sequentially pulsated to improve the venous flow of blood of the user, see col. 1 lines 53-65 of Vail.
Claims 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (2014/0123984 A1).
Regarding claim 37, in figures 2a-4, 9, 14, 19 and 22 Johnson discloses a system, comprising: an exercise machine (treadmill 182) comprising a device (frame 180) that is configured to encase legs and torso of a person (the device 180 is shown to attach to a band 54 which attaches a suit 14 to the device 180, the device 180 being shown to encase the legs and torso of the person, see fig. 12 paras. [0016] and [0063]); wherein the device 180 comprises: an outer frame (suit 14 and band 54; the outer frame 14/54 serves to attach a suit 14, which encases the legs and waist of a person, to the device 180, see figs. 3-4 and paras. [0080] and [0085]); a bladder (bladder 29) placed within the outer shell 14/54 and the person (the bladder 29 is shown to be placed between the outer frame 14/54 and the skin 34 of the person, see figs. 9 and 14), wherein the bladder 29 holds a substance and exert a gradient of pressure when holding the substance (as the term “gradient” is defined as “the rate of change of something such as temperature or pressure”, the bladder exerts a gradient of pressure forces on the legs of the person when a cyclic air control system 58 cycles a differential pressure condition within the bladder 29, see fig. 9 and paras. [0016] and [0091]); a reservoir (associated pressurized air source 59, see fig. 9) configured to hold the substance and connected to the bladder 29 (the system includes the reservoir 59 to draw air that is used to cyclically pressurize and depressurize the bladder 29 to provide the gradient of pressure, see fig. 9 and paras. [0016] and [0091]); a pump (air control system 58; as the definition of the word pump is “device that raises, transfers, delivers, or compresses fluids or that attenuates gases especially by suction or pressure or both”, the pump 58, connected to an associated pressurized air source 59, cyclically pressurizes and depressurizes the bladder 29 to provide the gradient of pressure, see fig. 9 and paras. [0016] and [0091]) configured to fill or empty the plurality of bladders to modify the gradient of pressure applied on the person (the pump 58 cycles air into and out of the bladder 29 to pressurize and depressurize the bladder, see para. [0091]).
Johnson discloses everything as claimed including the outer frame’s suit 14 be made of outer and inner fabric layers between the exterior and interior of the frame, see fig. 14 and paras. [0083]-[0084], but lacks a detailed description of the outer frame being an outer shell.
However, in an alternate embodiment shown in figure 19, Johnson teaches an outer shell 110 for a use on a treadmill 127 (the outer shell is a suit 110 made of shaped nickel titanium memory alloys that are woven into fabric, the shaped nickel titanium memory alloys provide rigidity to the suit 110 and therefore the suit is considered to be a shell 110, see para. [0106]; the outer shell 110 is pressurized via control system 128 while hinges 120/122, which are constant volume joints for the knees/ankles, allow the person improved mobility while running on the treadmill 127, see paras. [0108]-[0110]; the outer shell 110 being). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson’s suit to be an outer shell, as taught by an alternate embodiment of Johnson, to improve the durability of the outer shell during exercise.
	Regarding claim 38, the modified Johnson device discloses that the outer shell is made of a hard material to withstand and support weight of the person and to maintain shape (the outer shell is made of shaped nickel titanium memory alloys that are woven into fabric, see para. [0106]).
	Regarding claim 39, the modified Johnson device discloses that the exercise machine comprises a treadmill, see para. [0123].
Regarding claim 40, the modified Johnson device discloses everything as claimed including the exercise of running on the treadmill, see para. [0123], but lacks a detailed description of hinges to enable motion required for the exercise.
	However, in the alternate embodiment shown in figure 19, Johnson teaches that a suit 110 includes hinges 120/122 to enable motion required for a running exercise on a treadmill 127 (the suit 110 is pressurized via control system 128 while hinges 120/122, which are constant volume joints for the knees/ankles, allow the person improved mobility while running on the treadmill 127, see paras. [0108]-[0110]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson’s suit with the addition of hinges, as taught by an alternate embodiment of Johnson, to improve the mobility of the person during the running exercise, see para. [0108] of Johnson.
Claim 41, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. as applied to claim 40 above, and further in view of Krupp (2,954,562 A).
Regarding claim 41, the modified Johnson device discloses everything as claimed including the hinges, but lacks a detailed description of the hinges comprising additional bladders to maintain a pressure in the device.
However, in figures 9-11 Krupp teaches that an outer shell 30 includes hinges 91 at the knees (see col. 13 lines 40-47) and that the hinges 91 comprise additional bladders (the outer shell 30 includes an interior inflatable bladder, see col. 3 lines 45-70, and, when the bladder is inflated, the user is able to move and bend their arms and elbows at hinges 91, which comprise additional bladders in the form of tubular member 51 which is bendable and flexible along its length to allow the user to bend their joints about the hinges 91, see col. 7 line 46 to col. 9 line 7; as the hinge 91 is flexible  and is used to separate the upper and lower portions of the bladder, the hinge 91 is considered to comprise additional bladders). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Johnson hinges to comprise additional bladders, as taught by Krupp, to allow the user to more easily bend and move their legs while exercising with the outer shell, see col. 8 line 69 to col. 9 line 7 of Krupp.

Response to Arguments
The arguments to newly added claim limitations in claims 22-41 have been addressed in the above rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ben-Nun (6,406,445 B1) is cited to show a sleeve having a hinge comprising a plurality of bladders. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785